Title: From John Adams to Richard Henry Lee, 5 August 1778
From: Adams, John
To: Lee, Richard Henry


     
      My dear Sir
      Passi Aug 5. 1778
     
     Your Letter of the 20 June, by Captain Ayrs from Boston had a quick Passage. She Sailed on the 4 July and your Letters were brought to Passi from Bourdeaux, where she arrived, the 3d of August.
     I thank you sir, for the kind Expressions of your obliging Anxiety for me. The Uncertainty in which you remained so long, concerning the Fate of the Boston, must have been occasioned by the Capture of, many Vessells by which the News was Sent, together with many Bundles of English Newspapers and Pamphlets.
     The prompt Ratifications of the Treaties, as well as the Dignity with which you have received the Letters from the British Commissioners, have given great Satisfaction here. The two Articles, the Compte de Vergennes agreed, when We presented your Instructions to him on that Head, should be given up.
     Britain is a Spectacle, as humiliating to the Pride of human Nature, as a sot, conscious of the ruin to which he hastens, dreading its approach; yet unable to resist the Temptation to drink whenever, he sees the Bottle. Proud, malicious and revengefull still, She Seems to be willing to rush upon the thick Bosses of the Buckler, rather than deny herself the Gratification of indulging those detestable Passions. I dont believe they have yet given up the charming Idea of seeing you and me drawn through the Streets of London without a hurdle, and our Heads hung up for a pleasing shew. I feel for many Some worthy Characters there, who must participate in the Evil Disgrace, without sharing the Guilt: who know and wish for the true Method of extricating the Nation from further Mischief without having the Power to pursue it.
     The Confederation, is an important Object, and nothing is more wished for in Europe than its Completion, and the finishing of the Seperate Governments. The Eagerness to complete the American Code, and the Strains of Panegyric in which they Speak and write of those Parts of it which have been published in Europe, are very remarkable, and seem to indicate a general Revolution in the Sentiments of Mankind upon the subject of Government.
     Our Currency cannot engage our Attention too much, and the more We think of it, the more We shall be convinced that Taxation, deep and broad Taxation, is the only sure and lasting Remedy. Loans in Europe will be very difficult to obtain. The Powers at War, or at the Eve of War, have such Vaste demands, and offer Terms So much better than ours, that nothing but Sheer Benevolence to our Cause, can induce any Person to lend Us. Besides a large foreign Debt would be a greater Evil for what I know than a paper Currency. Moreover, your large Draughts upon the Commissioners here, from various Quarters are like to consume more Money than We can borrow. We shall do however all We can.
     I have hitherto had the good Fortune to preserve a good Understanding, with the Gentleman you mention, and shall endeavour to continue it. I have long known him to be employed, very ably and usefully for our Country, and his Merits and services, his Integrity and Abilities will induce me to cultivate his Friendship as far as I can consistently with the Public service. I wish I could converse with you freely upon this subject—but it would lead me into too long a detail. It has given me, much Grief, since my Arrival here, to find So little Harmony, among many respectable Characters. So many mutual Jealousies, and So much Distrust of one another. As soon as I perceived it, I determined, neither to quarrell with any Man here because he had quarrelled with another, or because another had quarrelled with him: nor to make any Man my bosom Friend, because he was the bosom Friend of any other. But to attend Solely to the public service and give my Voice, upon all Occasions, as I should think that Justice and Policy required, whether it agreed with the opinion of one Man or another. I cannot be more particular. If I were to take every Mans Word, I should think there was not one disinterested American here because it is very certain there is nobody here that every Body Speaks well of.
     There is no doubt to be made, that private Interest has some Influence here upon Some Minds, and that our Mercantile Affairs and Competitions, have occasioned some altercation. But there is I think rather more of mutual reproaches of interested Views and Designs; rather more of Animosity, among the Americans here, than I remember to have seen any where else. I will have nothing to do with, any of these Things. I will have nothing to do with Designs and Endeavours to run down Characters to paint in odious Colours indifferent Actions, to excite or propagate Suspicions, with out Evidence or to foment or entertain Prejudices of any Kind, if I can possibly avoid it. I am really ashamed to write to you in this enigmatical manner, which is not natural to me, but I know not how to write clearer at present. I sometimes differ in sentiment from each of my Colleagues and sometimes agree with each: yet I dont trim—at least I think I dont. It has been, and Shall be my Endeavour, to heal, and reconcile, to the Utmost of my Power. Yet I fear that some Gentlemen are gone over to America, heated with Altercation and inflamed with Prejudice. Others still remain here, it is to be feared in the Same Temper of Mind, and probably many Letters are gone over loaded. This things will make you uncomfortable probably, as they have and will make Us.
     I really wish however, that you would remove the Cause of this and appoint Consulls, to do the mercantile Business. If you do not, however, I am determined, to go on, giving my Voice clearly and without Equivocation, and at the same Time, without Wrangling or ill Will.
     We expect on sunday, the 9. the English Accounts of the Sea fight between D’orvilliere and Keppel which happened on the 27th. Ultimo in which the former obtained the Laurels, whatever Representation the latter may make of it. There are so many Facts, attested by so many respectable Witnesses, that there is no room to doubt, but that the Britons lost the Day. A terrible Loss indeed to a Nation who have the Empire of the Sea to maintain in order to preserve their Existence almost. It is not being Equal to France at sea—they must support a clear and decided Superiority not only to France but to France and Spain in conjunction, not to mention our states, in order to preserve their Rank among the Powers of Europe. My tenderest Respects, to all Good Men. I am, dear sir, affectionately yours.
    